Title: Report on Estimates of the Expenditures for the Civil List of the United States for the Year 1793, [14 November 1792]
From: Treasury Department,Hamilton, Alexander
To: 



[Philadelphia, November 14, 1792Communicated on November 14, 1792]

[To the Speaker of the House of Representatives]
The Secretary of the Treasury respectfully reports to the House of Representatives the Estimates herewith, marked A, B and C.


The first relating to the Civil List, or the expenditures for the support of Government, during the year 1793, (including the incidental and contingent expenses of the several departments and offices amounting to Dollars,
352.466.39.


The second, relating to certain deficiencies in former appropriations for the support of government, to a provision in aid of the fund heretofore established for the payment of certain Officers of the Courts, Jurors, Witnesses &c. to the support of the light houses, beacons, buoys and public piers, and to certain other purposes
92.599.66



The third, relating to the War-department, shewing the probable expenditure of that department, for the year 1793, including a sum of 82.245 dollars and thirty two cents, for pensions to Invalids
1.171.719. 5.


Amounting together to, dollars,
1.616.785.10


The funds, out of which, appropriations may be made for the foregoing purposes, are—1st. the sum of 600.000 dollars reserved annually for the support of government, out of the duties on imports and tonnage, by the Act making provision for the debt of the United States. 2d. The surplus, which may remain unexpended, of the sums appropriated to the use of the War department, for the year 1792. 3d. The unappropriated surplus of the existing revenues to the end of the year 1793; which funds, it is believed, will prove adequate to the object; as illustrated in the Schedule herewith transmitted, marked D.
But, as some deficiencies may possibly happen, and as partial anticipations of the revenue will probably be requisite to face the demands for the public service, as they accrue, it appears essential, that a power to borrow should accompany the grant.
The Secretary begs leave also to present for the information of the House of Representatives, two Statements (marked E and F.) of the expenditure of two several sums; One of 50.000 dollars, and the other of 5,000 dollars, heretofore appropriated ‘towards discharging such demands on the United States, not otherwise provided for, as should have been ascertained and admitted in due course of settlement at the treasury, and which should be of a nature, according to the course thereof, to require payment in specie.’
All which is humbly submitted

Alexander HamiltonSecretary of the Treasury.
Treasury Department,November 14th. 1792.

